Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused challenges the sufficiency of the staff judge advocate’s post-trial advice. In part, the staff judge advocate informed the convening authority that the “evidence is sufficient to support the findings and sentence with the exception of value.” The advice has substantially the same defect we noted in United States v Romero, 8 USCMA 524, 25 CMR 28. Accordingly, the decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Air Force for reference to a competent convening authority for proceedings consistent with this opinion.
Judge FERGUSON concurs.
Judge Latimer dissents.